Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment for the application 17/253,376 filed on December 17, 2020 has been considered.
Claim Objections
Claim 12 is objected to because of the following informality:  
Claim 12, line 9, “satisfies” should be read as “satisfy.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 15 recites the limitations "each of the moving bodies for each moving body" and “each moving body” in the third limitation of the claims. There is insufficient antecedent basis for this limitation in the claim. For purpose of further prosecution, examiner has interpreted and changed in claims 1, 14, 15 “each of the moving bodies for each moving body” to be “the moving body” based on page 26, lines 10-13, and “each moving body” to be “the moving body.” Moreover, dependent claims 2-13 do not overcome the rejection in parent claim 1 and therefore are also rejected.
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an image” in claim 1 is used by the claim to mean a single image frame that can be divided into small areas and used for detection of moving velocity of the detected moving body according to “the image” in claim 2; however, claim 1 and 2 use image in different definitions according to the disclosed invention; claim 1’s “an image” means a moving image/video (page 6, line 15), and claim 2 means a single image frame (page 12, lines 1-2), while the accepted meaning is “a moving image” based on (page 6, line 15). The term is indefinite because the specification does not clearly redefine the term. For the purpose of furthering prosecution, the examiner has changed “an image” in claim 1 to be “a moving image” and different to the image in claim 2. Examiner has also used and suggest the same change for claims 14, 15 “an image” to be changed to “a moving image” for consistency, however, not rejected under 112(b) since they do not link to the limitation of a single image frame that can be divided into small areas and used for detection of moving velocity of the detected moving body of “the image” in claim 2.
Claims 2, 3, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “the image” in claims 2, 3, 8, 10 is used by the claim to mean a single image frame that can be divided into small areas and used for detection of moving velocity of the detected moving body; however, within an image frame there is no possible movement of one moving body from one location to another location to calculate the moving velocity. while the accepted meaning is “each image frame of the moving image captured by a camera” based on page 12, lines 1-2.  The term is indefinite because the specification does not clearly redefine the term. For the purpose for furthering prosecution, the examiner has interpreted and changed “the image” in claims 2, 3, 8, 10 to be “each image frame of the moving image.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki Junko (Foreign patent document JP 2013-88870 A hereinafter as “Junko”)
Regarding claim 1, Junko teaches a processing apparatus comprising: 5at least one memory configured to store one or more instructions ([0026], lines 1-4 discloses a suspicious person detection device includes a computer with a ROM storage to store a program for execute the instructions); and at least one processor configured to execute the one and more instructions ([0026], line 3-4, the computer has a CPU to execute the program to detect a suspicious person in images/moving image) to: detects a moving body from a moving image generated by a camera ([0027], lines 1-2 states that the image acquisition unit acquires images from in-vehicle cameras and detect a person from the image); compute a movement parameter value which indicates a characteristic of the moving body ([0045], lines 6-8 discloses the action feature quantity calculation unit 5 calculates movement speed, displacement amount in the movement direction, distance from the vehicle, head height as action feature quantities; one of these feature quantities can be understood as a movement parameter such as the action feature movement speed to be a movement parameter), and compute an index which indicates variation in the movement parameter value for the moving body ([0065], line 3 discloses a frequency distribution of the behavior feature amount is calculated; moreover, lines 6-8 discloses a variation of frequency distribution of the action feature amount of the action extracted from the camera image is used to detect a suspicious action of a person; furthermore, FIG. 4 shows frequency distribution graphs of three detected subjects each has four different graphs for four different action features/behavior features, the third subject has the most variation of frequency distribution; the calculated variation of frequency distribution of the action feature can be understood as an index which indicates variation in the movement parameter value for the moving body in the claim); and 10extract the moving body which satisfies a predetermined condition, based on the index ([0065] lines 6-8 discloses the variation of frequency distribution exceeding a predetermined reference value indicates a suspicious action of a subject).
Regarding claim 2, Junko teaches the processing apparatus according to claim 1, wherein the processor is further configured to execute the one and more instructions to compute a moving velocity of the moving body as the 15movement parameter value ([0045], lines 6-7 discloses the action feature quantity calculation unit 5 calculates movement speed, displacement amount in the movement direction, distance from the vehicle, head height as action feature quantities; movement speed can be understood as the moving velocity of the moving body in the claim because according to the disclosed invention in paragraph 0054, lines 1-5 discloses the calculation for the moving velocity which is equal to distance L divided by the time T, there is an indication of quantity value but no indication of direction, therefore this calculation is not a definition of a velocity which is a vector with magnitude/speed and direction based on ordinary knowledge in the art; therefore, the moving velocity of the claim is analogous to moving speed in the reference).
Regarding claim 7, Junko teaches the processing apparatus according to claims 1, wherein the processor is further configured to execute the one or more instructions to compute a moving direction of the moving body as the movement parameter value ([0045], lines 6-7 discloses the action feature quantity calculation unit 5 calculates displacement amount in the movement direction; displacement amount in the movement direction which includes direction can be understood as the moving direction in the claim).
Regarding claim 9, Junko teaches the processing apparatus according to any one of claims 1, wherein the processor is further configured to execute the one or more instruction to: compute an appearance position of the moving body as the 25movement parameter value ([0045], lines 6-7 discloses the action feature quantity calculation unit 5 calculates distance from the vehicle, head height as action features; any or both of distance from the vehicle and/or head height can be understood as the appearance position because they both indicate a position of appearance of the subject).
Regarding claim 12, Junko teaches the processing apparatus according to any one of claims 1, wherein the processor is further configured to execute the one or more instructions to 5 compute at least two of a moving velocity of the moving body, a moving direction of the moving body, and an appearance position of the moving body as the movement parameter value ([0040], lines 1-4 discloses that all four action/behavior action features are considered, but some cases one or two features may be missing; this means at least two of the action features are calculated), and 10extract the moving body for which the index indicating variation in the at least two movement parameter values satisfies the predetermined condition ([0040], lines 3-6 discloses even if part of the action feature amount is missing, the frequency distribution of the action feature amount can still be extracted; the action feature amount is calculated using the action feature quantities and the frequency distribution of the action feature amount is obtained based on [0052] lines 5-7; moreover, [0039] discloses the feature amount is obtained through correlation coefficient or a method using neural network by adapting the different action feature quantities as the action feature amount).
Regarding claim 13, Junko teaches the processing apparatus according to any one of claims 1, wherein the processor is further configured to execute the one or more instructions to extract the moving body for which the movement 15parameter value varies by a predetermined level or more ([0012], lines 4-8 discloses that when the variation in the frequency distribution is large indicates behavior of a suspicious person; also [0065], lines 6-8 further indicates that when the variation of the frequency distribution of the action feature amount is equal or more than a predetermined reference value, a suspicious person is detected).
Regarding claim 14, Junko teaches a processing method executed by a computer, the method comprising: detecting a moving body from an image generated by a camera; ([0027], lines 1-2 states that the image acquisition unit acquires images/moving image from in-vehicle cameras and detect a person from the image); computing a movement parameter value which indicates a characteristic of a movement of the moving body ([0045], lines 6-7 discloses the action feature quantity calculation unit 5 calculates movement speed, displacement amount in the movement direction, distance from the vehicle, head height as action feature quantities; one of these feature quantities can be understood as a movement parameter such as the action feature movement speed to be a movement parameter), and computing an index which indicates variation in the movement parameter value for the moving body ([0065], line 3 discloses that a frequency distribution of the behavior feature amount is calculated; moreover, lines 6-8 discloses a variation of frequency distribution of the action feature amount of the action extracted from the camera image is used to detect a suspicious action of a person; furthermore, FIG. 4 shows frequency distribution graphs of three detected subjects each has four different graphs for four different action features/behavior features, the third subject has the most variation of frequency distribution; the calculated variation of frequency distribution of the action feature can be understood as an index which indicates variation in the movement parameter value for the moving body in the claim); and 10extracting the moving body which satisfies a predetermined condition, based on the index ([0065] lines 6-8 discloses the variation of frequency distribution exceeding a predetermined reference value indicates a suspicious action of a subject).
Regarding claim 15, Junko teaches a non-transitory storage medium storing ([0026], lines 2-4 discloses the program is stored in a ROM and RAM, by ordinary understanding in the art ROM and RAM are non-transitory storage) a program causing a computer to function as: to detect a moving body from a moving image generated by a camera ([0026], line 3-4, the computer has a CPU to execute the program to detect a suspicious person in images/moving image; moreover, [0027], lines 1-2 states that the image acquisition unit acquires images from in-vehicle cameras and detect a person from the image); compute a movement parameter value which indicates a characteristic of the moving body ([0045], lines 6-7 discloses the action feature quantity calculation unit 5 calculates movement speed, displacement amount in the movement direction, distance from the vehicle, head height as action feature quantities; one of these feature quantities can be understood as a movement parameter such as the action feature movement speed to be a movement parameter), and compute an index which indicates variation in the movement parameter value for the moving body ([0065], line 3 discloses that a frequency distribution of the behavior feature amount is calculated; moreover, lines 6-8 discloses a variation of frequency distribution of the action feature amount of the action extracted from the camera image is used to detect a suspicious action of a person; furthermore, FIG. 4 shows frequency distribution graphs of three detected subjects each has four different graphs for four different action features/behavior features, the third subject has the most variation of frequency distribution; the calculated variation of frequency distribution of the action feature can be understood as an index which indicates variation in the movement parameter value for the moving body in the claim); and 10extract the moving body which satisfies a predetermined condition, based on the index ([0065] lines 6-8 discloses the variation of frequency distribution exceeding a predetermined reference value indicates a suspicious action of a subject).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Junko (Foreign patent document JP 2013-88870 A hereinafter as “Junko”) in view of Kondo Masayoshi (Foreign patent document JP 2015-139007 A hereinafter as “Masayoshi”)
Regarding claim 3, Junko teaches a processing apparatus according to claim 2;  however, Junko does not explicitly  teach wherein the processor is further configured to execute the one and more instructions to: divide each image frame of the moving image into a plurality of small areas, compute time from when the moving body is detected in a certain small area to when the moving body is detected in another small area, and compute a value obtained by dividing a distance between the certain small area and the other small area by the time, as the moving velocity of the moving body between the certain small area and the other small area. In the same field of suspicious person detection (crime risk value derivation device and program; Title), Masayoshi teaches the processing apparatus according to claim 2, wherein the processor is further configured to execute the one and more instructions to: divide each image frame of the moving image into a plurality of small areas (page 8, 4th paragraph discloses FIG. 11 which shows the image is divided into small areas where the person can be detected moving from one area to another; moreover, page 5, paragraph 2 discloses a XY coordinate system imposed on the image of the monitoring target area; the grid of the XY coordinate system is interpreted to be the claimed small areas), compute time from when the moving body is detected in a certain small area to when the moving body is detected in another small area (6th paragraph of page 9 in lines 1-4 discloses for calculation of moving speed of person, the time is obtained from the time of the newest position in the image to the time of a past position of the same person), and compute a value obtained by dividing a distance between the certain small area and the other small area by the time (6th paragraph of page 9 in lines 4-7 discloses dividing the distance by the elapsed time to obtain the moving speed of the person), as the moving velocity of the moving body between the certain small area and the other small area (6th paragraph of page 9 in lines 4-7 discloses dividing the distance by the elapsed time to obtain the moving speed of the person).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Junko to compute the moving speed of the person detected from an image by dividing each image frame into a XY coordinate system where the detected person can be detected moving from one coordinate to another and the elapsed time of the movement are used for speed computation, as taught by Masayoshi, to arrive at the claimed invention discussed above. Such a modification is the result of coming prior art elements according to known methods to field predictable results. It would be useful to arrive at the proposed modification to calculate moving velocity in a method that can help reduce the computation load (Masayoshi’s page 13, paragraph 6 discloses the calculation load can be reduced compared to the other embodiment).
Regarding claim 4, Junko as modified by Masayoshi teaches the processing apparatus according to claim 3 wherein the processor is further configured to execute the one and more instructions to compute the moving velocity of the moving body between the small area in which the moving body is detected immediately before and the small area in which the moving body is 30newly detected (Masayoshi 6th paragraph of page 9 in lines 1-4 discloses for calculation of moving speed of person, the person is detected in newest/most recent position of the same person detected in an image), every time the small area in which the moving body is detected changes (Masayoshi  FIG. 7 shows recording of detected coordinates of the moving body for every image being photographed continuously which includes all stagnation and action times of the moving image, these recordings of position are used for calculation of the moving speed; moreover, FIG.8 and FIG. 9 show the probability distribution of moving speed where x-axis indicates the moving speed and y-axis indicates the number of times a moving speed amount for the moving body is detected based on paragraph 5 of page 7; this indicates that the calculation for moving speed is calculated for every time the small area in which the moving body is detected changes).
Regarding claim 5, Junko as modified by Masayoshi teaches the processing apparatus according to claim 3 wherein the processor is further to configured to execute the one or more instructions to: divide a range of the moving velocity into a plurality of numerical ranges in increments31 of a predetermined value (Junko [0033], last two lines discloses the bin width of the frequency distribution may be appropriately set according to the action feature amount calculated, by ordinary understanding of bin width in the art, every bin represent one bar interval in the x-axis of a frequency distribution graph, all of the calculated bins are the intervals corresponding to the calculated action feature amounts) , and compute an appearance frequency of the moving velocity of the moving body for each numerical range, and based on the computation result (Junko FIG. 4 shows the frequency distributions with different intervals in the x-axis for the four action features which includes a graph for moving speed); compute an index indicating variation in the moving velocity of the moving body (Junko  [0035] discloses that FIG 4 show the frequency distributions, last line discloses that variation of frequency distribution of the behavior feature quantities are calculated by determining the variation range of the peaks of the graphs).
Regarding claim 6, Junko as modified by Masayoshi teaches the processing apparatus according to claim 5 wherein the processor is further configured to execute the one or more instructions to decide the predetermined value indicating a numerical width of the numerical range based on a maximum value of the computed moving velocity for each moving body (Junko [0033], last two sentences discloses the bin width of the frequency distribution may be appropriately set according to the action feature amount calculated, by ordinary understanding of bin width in the art is calculated by deduction of maximum value to the minimum amount all divided by the number of bins, every bin represent one bar interval in the x-axis of a frequency distribution graph which correspond to the intervals divided for the calculated action feature amount; one of the action features is the moving speed).
Regarding claim 8, Junko teaches the processing apparatus according to claim 7; however, Junko does not explicitly disclose wherein the processor is further configured to execute the one or more instructions to: divide each image frame of the moving image into a plurality of small areas, and compute a direction from the small area in which the moving body is detected immediately before to the small area in which the moving body is newly detected as the moving 20direction of the moving body, every time the small area in which the moving body is detected changes. In the same field of suspicious person detection, Masayoshi teaches the processing apparatus according to 7, wherein the processor is further configured to execute the one or more instructions to: divide each image frame of the moving image into a plurality of small areas (page 8, 4th paragraph discloses FIG. 11 which shows the image is divided into small areas where the person can be detected moving from one area to another; moreover, page 5, paragraph 2 discloses a XY coordinate system imposed on the image of the monitoring target area), and compute a direction from the small area in which the moving body (5th paragraph of page 6 in lines 1-3 discloses the physical quantity indicating the moving direction of the person is called “moving direction of the person”) is detected immediately before to the small area in which the moving body is newly detected as the moving 20direction of the moving body (FIG 11 shows the grid coordinate system with arrows pointing the direction of movement of the body from grid box to another grid box during the process of detection of change in position of the subject; FIG. 6 shows the continuation of recording of position information indicating the detection is conducted for every change), every time the small area in which the moving body is detected changes (based on the computation of moving speed discussed previously which uses distance of movement from one area to another to calculate speed, the same continuous detection is also for moving direction). 
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Junko to compute the moving direction of the person detected from an image by dividing each image frame into grid system where the detected person can be detected moving from one coordinate to another used for moving direction identification, as taught by Masayoshi, to arrive at the claimed invention discussed above. Such a modification is the result of coming prior art elements according to known methods to field predictable results. It would be useful to arrive at the proposed modification to detect the moving subject in an efficient method that can help reduce computation load (Masayoshi’s page 13, paragraph 6 discloses the calculation load can be reduced compared to the other embodiment).
Regarding claim 10, Junko teaches the processing apparatus according to claim 9. However, Junko does not explicitly teach wherein the processor is further configured to execute the one or more instructions to: divide each image frame of the moving image into a plurality of small areas, and 30compute the number of frames in which the moving body exists or time during which the moving body exists, for each small area. In the same field of suspicious person detection, Masayoshi discloses the processing apparatus according to any one of claims 9, wherein the processor is further configured to execute the one or more instructions to divide each image frame of the moving image into the plurality of the small areas (page 8, 4th paragraph discloses FIG. 11 which shows the image is divided into small areas where the person can be detected moving from one area to another; moreover, page 5, paragraph 2 discloses a XY coordinate system imposed on the image of the monitoring target area) and 30compute the number of frames in which the moving body exists or time during which the moving body exists, for each small area (second to lines paragraph of page 9 discloses the number of images in which the same person exists in the targeting area is obtained and the time to stay in the monitoring target area is calculated for the same person; this implies that the same person has to be detected in the image implies being present in a coordinate/area in the XY coordinate system being recorded as illustrated in the table of FIGS. 6-7 for each coordinate being recorded).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Junko to detect a suspicious person from an image by dividing each image frame into grid system where the detected person can be detected moving from one coordinate to another coordinate, as taught by Masayoshi, to arrive at the claimed invention discussed above where number of frames and time can be computed where the same person exists for each small area. Such a modification is the result of coming prior art elements according to known methods to field predictable results. It would be useful to arrive at the proposed modification to detect the moving subject in an efficient method that can help reduce computation load (Masayoshi’s page 13, paragraph 6 discloses the calculation load can be reduced compared to the other embodiment).
Regarding claim 11, Junko as modified by Masayoshi discloses the processing apparatus according to any one of claims 3, wherein the processor is further configured to execute the one or more instructions to divide each image frame of the moving image into the plurality of the small areas (Masayoshi page 8, 4th paragraph discloses FIG. 11 which shows the image is divided into small areas where the person can be detected moving from one area to another; moreover, page 5, paragraph 2 discloses a XY coordinate system imposed on the image of the monitoring target area)32 different in at least one of a shape and a size according to a position of the moving body in the image (Masayoshi FIG. 11 shows the detected targeting area is in a tilted view, therefore the boxes representing the coordinate system of the planar view is tilted, which lead to the system having boxes being shown in different sizes and shapes).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG HAU CAI/               Examiner, Art Unit 2663                               

/CLAIRE X WANG/               Supervisory Patent Examiner, Art Unit 2663